Citation Nr: 1507320	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  94-36 268	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1964 to September 1966. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 1992 of a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has a long procedural but, in the interest of brevity, the Board will refer the reader to the February 2009 and July 2012 Board remands for that history.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the July 2012 Board remand, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that if a veteran with a diagnosis of PTSD makes a claim based upon a stressor that is based upon a fear of hostile military activity and "consistent with the places, types, and circumstances of the veteran's service" then a medical opinion is required.  Sanchez-Navarro v. McDonald, No. 2014-7039, 2014 WL 7332767, at *2 (Fed. Cir. Dec. 24, 2014).  The Federal Circuit concluded that "such an examination would be 'necessary to make a decision on the claim.'  38 U.S.C.A. § 5103A(d)(1)."  Sanchez-Navarro v. McDonald, No. 2014-7039, 2014 WL 7332767, at *2 (Fed. Cir. Dec. 24, 2014).  As such, this case must unfortunately again be remanded so that the Veteran can be afforded a VA psychiatric examination.

Telling, in Sanchez-Navarro as in the current appeal, the appellant had a diagnosis of PTSD and his stressors involved events that took place during his tour of duty in Korea after the Korean war had ended which stressors VA had been unable to verify.  He has also submitted various newspaper and magazine articles regarding both the nature of PTSD and conditions along the Korean demilitarized zone during the last several decades.

In this regard, the post-remand record shows that notice of the March 2013 VA examination and the October 2014 supplemental statement of the case were returned to VA because they were mailed to the wrong address.  Therefore, while the appeal is in remand status the AOJ must confirm the Veteran's last address of record to insure that notice of his examination is mailed to the correct address.  See 38 C.F.R. § 3.1(q) (2014) (notification for VA purposes is a written notice sent to the claimant's last address of record).  

Next, the Board notes that the record does not show that VA has obtained and associated any medical evidence with the claims file since it obtained his VA treatment records through December 1991, a September 1993 VetCenter report, a July 1999 letter from Dr. Laura Franseen, and an August 1999 letter from Dr. Williams.  Therefore, the Board finds that another remand is required to obtain and associate with the claims file the Veteran's subsequent VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Contact the Veteran and his representative and confirm his mailing address.

2.  Associate with the claims file, physically or electronically, all of the Veteran's post-December 1991 treatment records from all VA Medical Centers he attended since this time to including any held by the Phoenix VA Medical Center.  All actions to obtain these records should be documented fully in the claims file.

3.  Associate with the claims file, physically or electronically, all of the Veteran's post-September 1993 treatment records from the VetCenter.  All actions to obtain these records should be documented fully in the claims file.

4.  After obtaining authorizations from the Veteran, associate with the claims file, physically or electronically, any outstanding private treatment records since 1999 including from Dr. Franseen and Dr. Williams.  All actions to obtain these records should be documented fully in the claims file.

5.  Then schedule the Veteran for a VA examination determine the origins of his psychiatric disorders. 

The notice of the VA examination must be mailed to the Veteran's last address of record and a copy of the letter must be associated with the claims file. 

The claims file should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Identify all psychiatric disorders present. 

(b) A diagnosis of PTSD must be ruled in or excluded.

(c) If the Veteran is diagnosed with PTSD, please specifically idea the stressor(s) upon which the diagnosis is based.

(d) As to each psychiatric disorder, is it at least as likely as not that it is related to or had its onset in service?

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Then readjudicate the Veteran's claims of service connection for PTSD and for other psychiatric disorders.  If any benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

